DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/485,212 for a CLAMP WITH CLAMP BAND AND RUBBER PROFILE, filed on 8/12/2019.  This correspondence is in response to applicant's reply filed on 3/10/2021.  Claims 1, 5-7 and 9-19 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the first retention geometry is at least one radially inwardly protruding projection which is provided on the radial inner face of the clamp band and the second retention geometry is at least one radial indentation which is provided in the radial outer face of the rubber profile, the at least one radially inwardly protruding projection engages in the at least one radial indentation, and wherein the at least one radially inwardly protruding projection is a plurality of radially inwardly protruding projections which are offset in a peripheral direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 6 contains the limitation regarding “a peripheral direction,” however, “a peripheral direction” is already set forth in claim 1.  Therefore, it is unclear whether the peripheral direction set forth in claim 6 is intended to be the same peripheral direction as set forth in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly (U.S. Pat. 4,189,807) in view of Anhui Jianghuai Auto Co. (CN 205136829).


[AltContent: textbox (clamp)][AltContent: textbox (2nd retention geometry)]
    PNG
    media_image1.png
    849
    600
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

[AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (1st retention geometry/
indentation)]
[AltContent: rect][AltContent: rect]





projections, the at least one radial indentation, or both the plurality of radial projections and the at least one radial indentation extend on or are parallel with a longitudinal center axis of the clamp band (Anhui, Figs. 3-5).
Regarding claim 6, as best understood, Byerly and Anhui teach the clamp of claim 1, wherein the at least one radial indentation is constructed so as to extend in a peripheral direction.
Regarding claim 7, Byerly and Anhui teach the clamp of claim 1, wherein the at least one radial indentation is a plurality of radial indentations which are arranged offset in the peripheral direction (see figure above).
Regarding claim 9, Byerly and Anhui teach the clamp of claim 1, wherein the rubber profile has in a region of the lips continuous recesses which extend in a peripheral direction (see figure below).



    PNG
    media_image2.png
    364
    325
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (recess/ air gap)]
[AltContent: textbox (recess/ air gap)][AltContent: arrow]
[AltContent: arrow]







Regarding claim 10, Byerly and Anhui teach the clamp of claim 1, wherein in an axial direction between the edges of the clamp band and the rubber profile an air gap is formed.
Claim 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byerly (U.S. Pat. 4,189,807) in view of Steinhorst et al. (U.S. Pub. 2012/0181413).
Regarding claims 12 and 19, Byerly teaches a clamp for securing a tubular or hose-like object, having a clamp band (11), the clamp band being a flat metal sheet, the clamp band having ends, wherein on the ends of the clamp band an outwardly protruding securing member is provided in each case (Fig. 1), and the clamp having a rubber profile (10) which is arranged on a radial inner face of the clamp band and which at least partially engages around edges of the clamp band with a lip (14), but does not teach 
Regarding claim 14, Byerly and Steinhorst teach the clamp of claim 12, wherein the radially inwardly protruding projections, the at least one radial indentation, or both the radially inwardly protruding projections and the at least one radial indentation extend on or are parallel with a longitudinal center axis of the clamp band (Steinhorst, Fig. 1).
Regarding claim 15, Byerly and Steinhorst teach the clamp of claim 12, wherein the at least one radial indentation is constructed so as to extend in a peripheral direction.
Regarding claim 16, Byerly and Steinhorst teach the clamp of claim 12, wherein the at least one radial indentation is a plurality of radial indentations which are arranged offset in the peripheral direction (left and rightmost spikes are offset in the peripheral direction).
Regarding claim 17, Byerly and Steinhorst teach the clamp of claim 12, wherein the rubber profile has in a region of the lips continuous recesses which extend in the peripheral direction (Byerly, see figure above).
Regarding claim 18, Byerly and Steinhorst teach the clamp of claim 12, wherein in an axial direction between the edges of the clamp band and the rubber profile an air gap is formed (see figure above).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 9-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 9, 2021